Case 2:20-cv-14176-RLR Document 8 Entered on FLSD Docket 08/31/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 2:20-CV-14176-ROSENBERG/REID


 RICHARD SCOTT DOSS,

           Plaintiff,

 v.

 WILLIAM D. SNYDER, MARTIN
 COUNTY SHERIFF, et al.,

       Defendants.
 ____________________________/

                 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
                RECOMMENDATION AND DISMISSING AND CLOSING CASE

           This matter is before the Court upon the Report and Recommendation of Magistrate Judge

 Lisette M. Reid. DE 7. Plaintiff filed a civil rights Complaint under 42 U.S.C. § 1983. DE 1.

 The Court referred this case to Judge Reid for a ruling on all pre-trial, non-dispositive matters and

 for a Report and Recommendation on all dispositive matters. DE 2. Judge Reid ordered Plaintiff

 to file an Amended Complaint by July 4, 2020, cautioning him that failure to comply could result

 in the dismissal of this case. DE 4. Plaintiff has not filed an Amended Complaint to date. Thus,

 in the instant Report and Recommendation, Judge Reid recommends that this case be dismissed

 without prejudice for failure to prosecute and for failure to comply with Court Order. DE 7.

 Plaintiff has not objected to the Report and Recommendation, and the time for objecting has

 passed.

           The Court has reviewed the Report and Recommendation and the record and is otherwise

 fully advised in the premises. The Court agrees with the analysis and conclusion in the Report and

 Recommendation and finds Judge Reid’s recommendation to be well reasoned and correct.
Case 2:20-cv-14176-RLR Document 8 Entered on FLSD Docket 08/31/2020 Page 2 of 2



         Accordingly, it is ORDERED AND ADJUDGED as follows:

     1. Magistrate Judge Reid’s Report and Recommendation [DE 7] is ADOPTED as the Order

         of the Court.

     2. This case is DISMSISED WITHOUT PREJUDICE for failure to prosecute and for

         failure to comply with Court Order.

     3. The Clerk of the Court is instructed to CLOSE THIS CASE.       All deadlines are

         TERMINATED, all hearings are CANCELLED, and all motions are DENIED AS

         MOOT.

         DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 31st day of

 August, 2020.

                                                   _______________________________
                                                   ROBIN L. ROSENBERG
                                                   UNITED STATES DISTRICT JUDGE
 Copies furnished to:
 Plaintiff
 Counsel of Record




                                               2
